Citation Nr: 1243823	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-44 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:  N. Albert Bacharach, Jr., Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  

During the pendency of the appeal, a September 2009 rating decision granted service connection for bilateral hearing loss.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue pertaining to hearing loss is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

In connection with the current appeal the Veteran requested a hearing before a member of the Board in November 2009.  In early August 2011, the RO received from the Veteran a VA Form 20-572, Request for Change of Address, in which he notified the RO of a change of permanent residence address.  That Form listed an address in High Springs, Florida.  By correspondence dated in September 2012, the Veteran was advised that a hearing at the RO before the Board was scheduled for October 2012.  The correspondence was sent to a Post Office Box address in Gainesville, Florida.  There is no indication that the notice was returned as undeliverable.  The record also contains an October 2012 correspondence from the Veteran's representative of record to the Veteran, which shows yet another different address for the Veteran in Newberry, Florida.  The Veteran failed to appear for the Board hearing.

If the Veteran has changed his addresses without informing VA, it is well-established that it is the claimant's responsibility to keep VA advised of his whereabouts in order to facilitate development of a claim.  In the normal course of events it is the burden of the Veteran to keep the VA apprised of his whereabouts, and if he does not do so there is no burden on the VA to conduct exhaustive searches to find him before finding abandonment of a previously adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a) (West 2002).  

However, the Veteran provided the RO a new mailing address noted in the August 2011 VA Form 20-572.  Therefore, it is unclear whether he received proper notice of his scheduled hearing.  In view of the foregoing, and as the Veteran has expressed a desire to appear at a personal hearing before a member of the Board, it is the Board's judgment that to ensure that the Veteran has been accorded due process of law, the RO should take necessary action to ascertain the Veteran's current address and schedule him for a hearing before the Board.  

A Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2012).  In October 2012 correspondence, the Veteran's representative notified the Veteran that he would not be representing him at the hearing because the representative had determined that the Veteran's claim for service connection for residuals of a left wrist fracture had minimal chance of success.  That correspondence was faxed to the Board in November 2012, with a cover letter that described the attachment as "closing letter to client."  It appears from that document that the attorney was attempting to present a motion to withdraw from representation.  However, that correspondence does not meet the requirements to be accepted as a motion to withdraw from representation after an appeal has been certified.  38 C.F.R. § 20.608 (2012).

The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  A representative must file a motion to withdraw based on good cause pursuant to the procedures prescribed by the applicable regulation.  38 C.F.R. § 20.608 (2012).  The Board finds that the representative has not filed a valid motion.  However, because the representative indicated unwillingness to assist the Veteran at a hearing, the Veteran should be notified of his right to appoint another representative if he chooses.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the Veteran's current mailing address, by contacting him at the address of record in High Springs, Florida; the address noted in correspondence from the Veteran's representative to the Veteran in October 2012; and the Post Office Box address noted in the September 2012 RO correspondence.  Efforts to confirm his current address should be documented in the claims file.  All subsequent correspondence from VA to the Veteran should be sent to the most recently established correct address of record and should be documented in the claims folder.  

2.  Provide the Veteran with VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Individual as Claimant's Representative, and allow him an opportunity to select another representative at his discretion. 

3.  Thereafter, schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Provide the Veteran and any representative with notice of the hearing to the Veteran's most recently established correct address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


